BUTLER, District Judge.
After a. careful examination of the several errors assigned, we are unable to sustain any of them. The opinion of the circuit court is a sufficient vindication of its action in dismissing the bill. The causes of suit set up are not vested in the plaintiff, but in the corporation, or the receivers of its property, appointed by the court, and the plaintiff has not shown himself qualified to sue on the rights of either. What the circuit court has said in this respect so fully expresses our views that we adopt it, and decide the case accordingly. The decree is affirmed, with costs.